Title: To Thomas Jefferson from Joseph Wheaton, 1 February 1802
From: Wheaton, Joseph
To: Jefferson, Thomas


          
            Excellent Sir
            Washington Feby 1st. 1802
          
          There being an office in your gift connected with the Legislature where I am placed, the compensation to which, aded to the small pittance I receive from the government, would enable me to support my little family in this city, and thereby prevent a painful seperation which necessity enforces.
          I therefore beg leave to offer myself to your consideration for the appointment of librarian to Congress.
          If twenty five years of faithful services and perseverance through the vicisitudes of the past; If the circumstances of Seven times elected to the office in which I Stand; If growing into advanced life in the service of my Country without the means of giving to a Small family a decent support, from the Savings of my earnings, are recommendations sufficient for the occasion, and your Excellency has not fully determined on the person to fill the office, permit me to hope for some claim to your notice.
          If I should be successful in this; which hope inspires, it will be received with thankfulness, and gratitude.
          I am Excellent Sir with the homage of my heart your faithful and obedient Servant
          
            Joseph Wheaton
          
        